       Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                               §
NPC INTERNATIONAL, INC., et al.1                     §         Chapter 11
                                                     §
Debtors.                                             §         Case No. 20-33353 (DRJ)
                                                     §
                                                     §         (Jointly Administered)

    OPPOSED MOTION FOR RELIEF FROM AUTOMATIC STAY BY CLAIMANTS’
     GENARO DIAZ AND HER MINOR CHILD, TO PROCEED ONLY AS TO THE
                   DEBTORS’ INSURANCE CARRIER(S)

        NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

This motion seeks an order that may adversely affect you. If you oppose the motion, you
should immediately contact the moving party to resolve the dispute. If you and the moving
party cannot agree, you must file a response and send a copy to the moving party. You must
file and serve your response within 21 days of the date this was served on you. Your response
must state why the motion should not be granted. If you do not file a timely response, the
relief may be granted without further notice to you. If you oppose the motion and have not
reached an agreement, you must attend the hearing. Unless the parties agree otherwise, the
court may consider evidence at the hearing and may decide the motion at the hearing.

Represented parties should act through their attorney.
A hearing will be conducted on this matter on January 15, 2021, 2:00 o’clock pm in via
GoToMeeting. You may participate in the hearing by audio/video connection.

Audio communication will be by use of the Court’s dial-in facility. You may access the facility
at (832) 917-1510. You will be responsible for your own long-distance charges. Once
connected, you will be asked to enter the conference room number. Judge David R. Jones’
conference room number is 205691.

You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that you
download the free GoToMeeting application. To connect, you should enter the meeting code
“Judge Jones” in the GoToMeeting app or click the link on Judge David R. Jones’ home page
on the Southern District of Texas website. Once connected, click the settings icon in the upper
right corner and enter your name under the personal information setting.


1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are NPC International, Inc. (7298); NPC Restaurant Holdings I LLC (0595); NPC Restaurant Holdings II
LLC (0595); NPC Holdings, Inc. (6451); NPC International Holdings, LLC (8234); NPC Restaurant Holdings, LLC
(9045); NPC Operating Company B, Inc. (6498); and NPC Quality Burgers, Inc. (6457). The Debtors’ corporate
headquarters and service address is 4200 W. 115th Street, Suite 200, Leawood, KS 66211.


                                                      Page 1
      Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 2 of 11




Hearing appearances must be made electronically in advance of the hearing. To make your
electronic appearance, go to the Southern District of Texas website and select “Bankruptcy
Court” from the top menu. Select “Judges’ Procedures,” then “View Home Page” for Judge
David R. Jones. Under “Electronic Appearance” select “Click here to submit Electronic
Appearance”. Select the case name, complete the required fields and click “Submit” to
complete your appearance.

If you object to the relief requested, you must respond in writing. Unless otherwise directed
by the Court, you must file your response electronically at https://ecf.txsb.uscourts.gov/ within
twenty-one days from the date this motion was filed. Otherwise, the Court may treat the
pleading as unopposed and grant the relief requested.
    _________________________________________________________________________

TO THE HONORABLE DAVID JONES, UNITED STATES BANKRUPTCY JUDGE:

       Genaro Diaz and her minor child Isabella Diaz, (“Claimants”) acting by and through the

undersigned attorney and as creditors and parties in interest, hereby moves this court for entry of

an order granting Relief from Automatic Stay as to the Debtor’s Insurance Policy with Insurance

Carriers, including Old Republic Insurance (policy numbers MWZX 314332 19 and MWZX

314332 and Gallager Bassett, as it pertains to Claim No. 003642-018899-ab01 and such other

carriers insuring from the Claimants personal injury claims, in support thereof would show:

                                           I.
                                JURISDICTION AND VENUE

       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 1334 and 157. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and 11 U.S.C. §362.

       1.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The basis for relief requested herein is section 362(d)(1) of title 11 of the United

States Code (the “Bankruptcy Code”) and Rule 4001(d).

                                          II.
                                   BACKGROUND FACTS

       3.      Claimants were passengers in their automobile rear-ended by a motor vehicle

owned by or operated in the ordinary course of the business of NPC International, Inc. d/b/a Pizza



                                              Page 2
       Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 3 of 11




Hut Restaurant. Pizza Hut’s employee-operator Tammy Ogorman, caused the collision and

injury of Claimants, which occurred in Hillsborough County, Florida on October 7, 2019 (the

“Accident”).

        4.      Prior to the Bankruptcy filing, Claimants were not aware of the insurance coverage

made the basis of this Motion, and it does not appear that Claimants were listed in any of the Schedules

of Claimants or Claims made in this Bankruptcy case by the Debtors, and accordingly, no claim

against NPC International for injuries sustained in the Accident has yet been made or filed.

        5.      Claimants suffered significant injuries and has incurred significant medical

expenses as a result of the injuries sustained in the Accident.

        6.      The Debtor carries casualty insurance, including Old Republic Insurance, at least

a $1 million combined single limit in insurance coverage with Gallagher Basset Service, Inc.

(“Gallagher Bassett”). Prior to the filing of this Motion the Claimants made a claim under the

Gallagher Basset agency on the various insurance policies but were not aware of the Debtors’

Old Republic Insurance policies prior to shortly before filing this Motion.

        7.      The Creditor has incurred damages from medical expenses and pain and suffering

that could be worth up to $3 million based on the expert analysis and the belief of Claimants’

Personal Injury attorney.

        8.      Thus, the Claimants have a considerable financial interest in obtaining leave of

this Court to proceed with a civil action in the State of Florida to receive compensation from the

Debtor’s insurance companies for the medical expenses and pain and suffering caused by the

Accident.

        9.      The proceeds of these insurance policies are not property of the Debtors’ estate

and it is clear that there is no risk that this Debtor will exhaust all coverage prior to the handling




                                                 Page 3
      Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 4 of 11




and payment, if any, on this claim by its carriers.

       10.       Any settlement received up to the policy limits would not affect the restructuring

process that a Debtor undergoes in a Chapter 11 Bankruptcy.

       11.       Additionally, 28 U.S.C. §157(b)(5) requires that all personal injury and wrongful

death claims must be tried in a Federal District Court. Thus, an adversary proceeding in the

Bankruptcy court is not an option available to the Debtors. If this Court does not grant the sought

relief from stay, the Creditor will essentially be required to seek withdrawal of the reference of

this personal injury claim and file their Complaint in the U.S. District Court where such claim

must be determined, leaving the Creditor with numerous medical bills for injuries that were

sustained due to no fault of their own, and await resolution after completing that process. Were

that required, the estate could potentially be liable for the non-covered portion of the injuries and

damages sustained. This Motion seeks to avoid that delay and any residual or future liability of

these Debtors.

       12.       Claimants’ have reached an agreement with the Debtors to the entry of the Order

modifying stay attached hereto, providing that Claimants may proceed against the Debtors limited

to the amount of available insurance coverage owned by the Debtor and insuring from such

personal injury claims. The agreement will require that the Claimants waive any part or portion

of their claims against the Debtors to the extent that such claims result in a judgment that is not

paid by available insurance.

                                             III.
                                     RELIEF REQUESTED

   A. Plaintiffs Seek an Order of this Court Lifting the Automatic Stay to Pursue Claims
       and Causes of Action Subject to Existing Insurance Coverage and Not Comprising
       Property of the Estate of the Debtor

       13.       Seeking to proceed in their action only regarding the recovery of damages from



                                               Page 4
       Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 5 of 11




insurance covered events, Plaintiffs seek a modification of the automatic stay to allow a State

Court Lawsuit to begin, with any actual recovery in the State Court Lawsuit being capped initially

to the proceeds of the Insurance Policies, with any deficiency to be filed as a proof of claim in

the Bankruptcy without any efforts to enforce any deficiency judgment except in this Bankruptcy

Court and bankruptcy proceeding.

       14.     By this Motion, pursuant to section 362(d) of the Bankruptcy Code, the Plaintiffs

respectfully seeks entry of an order, substantially in the form attached hereto, modifying the

automatic stay to allow a State Court Lawsuit to begin and proceed to mediation; provided that

any settlement in the State Court Lawsuit is limited to amounts recoverable under the Insurance

Policies, and releasing the Debtor’s estate from any liability to Plaintiffs relating to a State Court

Lawsuit. Given the waiver of the ability to recover any amounts from the Debtor’s estate if the

parties are able to settle, and the insurance companies are providing the defense in the State Court

Lawsuit when filed, there is little, if any, burden on, or harm to, the Debtors by granting the relief

requested herein.

       15.     By this Motion Claimants intend that a proof of claim is deemed filed, but intend

to promptly file a proof of claim which such proof shall be amended or withdrawn, depending

upon the relief granted to this Motion.

                                        IV.
                             ARGUMENTS AND AUTHORITIES

       16.     On the filing of an involuntary case, the automatic stay immediately applies just

as if the case were filed by the Debtor as a voluntary case.

       17.     All parties before the Court agree, and the case law is clear, that the Debtor’s

ownership of the insurance Policy makes the Policy (as opposed to the policy proceeds) “property

of the estate” under Section 541 of the Code. See 28 U.S.C. § 1334; In re Edgeworth, 993 F.2d



                                                Page 5
        Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 6 of 11




51, 56 (5th Cir. 1993) (“. . . courts are generally in agreement that an insurance policy will be

considered property of the estate . . . .”);2 see also In re Vitek, Inc., 51 F.3d 530, 533 (5th Cir.

1995); In re Louisiana World Exposition, 832 F.2d 1391, 1399 (5th Cir. 1987). According to

Edgeworth “[o]nce a court has determined that an insurance policy is property of the estate, 11

U.S.C. § 362 should stay any injured party from suing or recovering from the debtor's insurer.”

Id. at note 21. (Emphasis added.). Edgeworth elaborates on this bankruptcy jurisdiction to protect

the Policy and Proceeds as follows:

                 Once a court has determined that an insurance policy is property of the
         estate, 11 U.S.C. § 362 should stay any injured party from suing or recovering
         from the debtor's insurer. The stay will adequately protect both the bankruptcy
         estate and the claimants' interests in the proceeds of the policy.

Id. at 56 (Emphasis Added.). Edgeworth agrees that “[w]hen a payment by the insurer cannot

inure to the debtor's pecuniary benefit. . .” as in the proceeds from a “typical liability policy,”

such proceeds are not property of the estate. In re Edgeworth, 993 F.2d 51, 55-56 (5th Cir. 1993).

         18.      Section 362(d) of the Bankruptcy Code allows for the modification of the automatic

stay and states in pertinent part as follows:

         (d) On request of a party in interest and after notice and a hearing, the court shall
         grant relief from the stay provided under subsection (a) of this section, such as
         by terminating, annulling, modifying or conditioning such stay-
                 (1) for cause, including the lack of adequate protection of an interest in
         property of such party in interest…

11 U.S.C. § 362(d). Here cause is the right to proceed against any casualty insurance proceeds

not comprising property of these Debtors’ estates.



2
         Edgeworth, citing for this proposition First Fidelity Bank v. McAteer, 985 F.2d 114 (3d Cir.1993); McArthur
Co. v. Johns-Manville Corp., 837 F.2d 89 (2d Cir.), cert. denied, 488 U.S. 868, 109 S.Ct. 176, 102 L.Ed.2d 145 (1988);
In re Louisiana World Exposition, Inc., 832 F.2d 1391, 1399 (5th Cir.1987); Tringali v. Hathaway Machine Co., 796
F.2d 553 (1st Cir.1986); A.H. Robins Co. v. Piccinin, 788 F.2d 994 (4th Cir. 1985), cert. denied, 479 U.S. 876, 107
S.Ct. 251, 93 L.Ed.2d 177 (1986); In re Davis, 730 F.2d 176 (5th Cir.1984); Wedgeworth v. Fibreboard Corp., 706
F.2d 541 (5th Cir.1983). Id. at Note 11, pg. 55.



                                                       Page 6
      Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 7 of 11




       19.     Because the automatic stay enjoins all efforts against any property of the estate,

injured parties frequently file Motions to Lift the Automatic Stay in this Court seeking a right to

pursue insurance proceeds claims, provided the recovery is limited to the insurance. Those

motions are often granted where there is more than sufficient coverage, and most often denied

(and objected to) where the coverage will not pay all common-class of creditors (e.g.

“exhaustion”). See In re Autoseis Inc., Case No. 14-20130 (Bankr. S.D. Tex. Jan 9, 2015)

(approving agreement to modify the automatic stay to allow personal injury lawsuit to continue

and limiting recovery to the extent of insurance proceeds; In re Blitz U.S.A. Inc., et al., Case No.

11-13603 (Bankr. D. Del. Oct. 8, 2013) (approving stipulation to modify automatic stay to allow

payment under insurance policy).

       20.     Factors frequently considered in determining whether to lift the stay to allow a

lawsuit to proceed with the debtor as plaintiff or defendant in a non-bankruptcy forum include

the balancing of harm or prejudice to the debtor versus the non-debtors, trial readiness, judicial

economy, involvement of state law issues, creditor’s right to a jury trial, presence of third parties

over which bankruptcy court lacked jurisdiction, debtor having chosen the forum pre-petition,

conservation of bankruptcy court resources, and whether bankruptcy is being used to find a

friendlier venue or avoid adverse rulings. See, e.g. In re Xenon Anesthesia of Tex. PLLC, 510

B.R. 106, 112 (Bankr. S.D. Tex. 2014); In re Marvin Johnson’s Auto Service, Inc., 192 B.R. 1008

(Bankr. N.D. Ala. 1996); In re Fay, 155 B.R. 1009 (Bankr. E.D. Mo. 1993); In re TriCare

Rehabilitation Systems, Inc., 181 B.R. 569 (Bankr. N.D. Ala. 1994); and In re Anton, 145 B.R.

767 (Bankr. E.D.N.Y. 1992). In balancing these considerations, courts only consider those

factors that are relevant to the particular case at hand and need not assign equal weight to each

factor. In re N.Y. Med. Group, P.C., 265 B.r. 408, 413 (Bankr. S.D. N. Y. 2001); see Patel, 2010




                                               Page 7
      Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 8 of 11




WL 3239128, at *3; In re U.S. Brass Corp., 176 B.R. 11, 13 (Bankr. E.D. Tex. 1994).

       21.     In this case, application of the factors weighs in favor of modifying the stay to

allow Plaintiffs to continue to prosecute their claims in the State Court Lawsuit. Allowing the

State Court Lawsuit to proceed will allow the Debtor to completely resolve the issues involved

in the action. Avoiding the delay caused by the automatic stay will further the interests of judicial

economy and expeditious resolution of the State Court Lawsuit. Further, the application of the

automatic stay to the State Court Lawsuit will not cause hardship to the Debtor. See Sonnax

Indus., Inc., 907 F.2d at 1286 (“Where the claim is one covered by insurance or indemnity,

continuation of the action should be permitted since hardship to the debtor is likely to be

outweighed by hardship to the plaintiff.”) (quoting 2 COLLIER ON BANKRUPTCY ¶ 362.07[3]

(15th ed. 1980).

       22.     Most significantly, in the event of any award or settlement in the State Court

Lawsuit, allowing the State Court Lawsuit to proceed will not interfere with administration of the

Debtors’ estates because any applicable insurance proceeds would be paid directly to Plaintiff,

and therefore, are likely not property of the estate. In re Babcock & Wilcox Co., No. 02-30721,

2003 WL 21356060, at *1-2 (5th Cir. May 30, 2003) (per curiam); see also In re Edgeworth, 993

F.2d 51, 55-56 (5th Cir. 1993) (“When a payment by the insurer cannot inure to the debtor’s

pecuniary benefit, then that payment should neither enhance nor decrease the bankruptcy

estate.”); La. World Exposition, Inc. v. Fed. Ins. Co. (In re La. World Exposition, Inc.), 832 F.2d

1391, 1401 (5th Cir. 1987) (proceeds were not property of the estate where the debtor had no

right to recovery from the insurance policy).

       23.     Other creditors in the bankruptcy will not be harmed by granting the Motion

because Plaintiff’s claim may be resolved through the recovery of insurance proceeds. See




                                                Page 8
       Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 9 of 11




Groover v. R.J. Groover Constr., L.L.C (In re R.J. Groover Constr., L.L.C.), 411 B.R. 460, 465

(Banrk. S.D. Ga. 2008); Loudon v. Amogio Foods, Inc. (In re Loudon), 284 B.R. 106, 108 (B.A.P.

8th Cir. 2002); In re G.S. Distribution. Inc., 331 B.R. 552, 567-68 (Bankr. S.D.N.Y. 2005)

(finding no prejudice to creditors from lifting stay because movant would not be able to enforce

judgment without permission of bankruptcy court); Santa Fe Minerals, Inc. v. BEPCO, L.P. (In

re 15375 Mem’l Corp.), 382 B.R. 652, 690 (Bankr. D. Del. 2008), rev’d on other grounds, 400

B.R. 420 (D. Del. 2009) (lifting stay because movant’s “recovery against available insurance

proceeds will in no way negatively impact the rights of the handful of other creditors in these

cases”); In re Winterland, 101 B.R. 547, 550-51 (Bankr. C.D.Ill. 1988) (modifying automatic

stay to allow FDIC to proceed against debtor and other defendants in federal court where debtor

was covered by insurance, but barring FDIC from collecting against debtor’s assets.

        24.    Additionally, the Debtor will not suffer any financial burden from continuing the

State Court Lawsuit, because the litigation counsel representing the Defendant Debtor in the State

Court Lawsuit has been hired by the Defendant Debtor’s insurance company and is not performing

services in these Chapter 11 cases. See In re Holtkamp, 669 F.2d 505, 508-09 (7th Cir. 1982) (stay

lifted to allow civil action to go forward since insurer assumed full responsibility for defending

litigation).

        25.    Based upon the above, the Plaintiffs believe that cause exists to grant the Motion

so that the automatic stay may be modified to allow the State Court Lawsuit to proceed, provided

that any recovery or settlement reached in the State Court Lawsuit, including any related

attorneys’ fees or costs, to the extent applicable, is limited solely to amounts recoverable, if any,

under the Insurance Policies and the non-debtor defendants and offset any amounts that would

form the basis for a proof of claim filed in the bankruptcy case.




                                               Page 9
      Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 10 of 11




                                         V.
                             CERTIFICATE OF CONFERENCE

       26.     I certify that I conferred on Friday, December 11, 2020, by e-mail with Phillip Di

Danoto counsel for the Debtors and Debtors have not replied as either opposed or agreed to the

relief requested and accordingly, the Motion is deemed opposed

                                             VI.
                                         CONCLUSION

        For the reasons stated above, the Plaintiffs request that this Court enter an order granting

relief from the automatic stay imposed by 11 U.S.C. §362 and permit the Movant to proceed in

the state court action and to proceed solely against any insurance coverage of the Debtor, and to

proceed with its claims against the remaining non-debtor defendants in the case, and to grant

Movants any such other and further relief as is just and proper.

       Dated: December 15, 2020.

                                                        Respectfully submitted,

                                                        /s/ Shelby A, Jordan
                                                        SHELBY A. JORDAN
                                                        State Bar No. 11016700
                                                        S.D. No. 2195
                                                        ANTONIO ORTIZ
                                                        State Bar No. 24074839
                                                        S.D. No. 1127322
                                                        Jordan, Holzer & Ortiz, P.C.
                                                        500 North Shoreline Blvd., Suite 900
                                                        Corpus Christi, TX 78401
                                                        Telephone: (361) 884-5678
                                                        Facsimile: (361) 888-5555
                                                        Email: sjordan@jhwclaw.com
                                                                aortiz@jhwclaw.com




                                              Page 10
      Case 20-33353 Document 1220 Filed in TXSB on 12/15/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

I hereby certify that on this, the 15th day of December 2020, I served a true and correct copy of the
foregoing Motion for Relief from Stay as listed on the court’s ECF noticing system to the following
parties and all parties that receive ECF notifications.

Debtor’s Counsel
Phil DiDonato
Weil Gotshal, et al
767 Fifth Avenue
New York, NY 10153

Alfredo R Perez
Weil Gotshal, et al
700 Louisiana, Suite 1700
Houston, TX 77002

U.S. Trustee
Hector Duran, Jr.
U.S. Trustee
515 Rusk, Suite 3516
Houston, TX 77002

Official Committee of Unsecured Creditors
Eric R. Wilson
Sean Thomas Wilson
Kelley Drye and Warren LLP
101 Park Avenue
New York, NY 10178

                                                              /s/ Shelby A. Jordan
                                                              Shelby A. Jordan




                                              Page 11
